Case 2:21-cv-04632-MRW Document10 Filed 09/16/21 Pagelof1 Page ID#:29

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 21-4632 MRW Date September 16, 2021

 

Title Miguel Soto v. David Raul Gongora

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL OF UNSERVED
CIVIL ACTION

Plaintiff filed this civil action on June 4, 2021. The case was randomly assigned to Judge
Wilner through the Court’s Magistrate Judge Direct Assignment Program.
Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff was required to serve process in this
action within 90 days of commencement of the action, or by September 2, 2021. However,
according to the Court’s review of the docket, no proof of service has been filed in the action
yet, and no defendant has appeared in the action to date.

Plaintiff is ORDERED to show cause why the action should not be returned to the civil

wheel for reassignment to a District Judge with a recommendation that it be dismissed for
failure to prosecute. Plaintiff's response to this OSC will be due by September 30, 2021.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
